Title: To George Washington from Jonathan Sturges, 20 January 1783
From: Sturges, Jonathan
To: Washington, George


                        
                            
                            May it please Your Excellency,
                            Greenfield Janry 20th 1783
                        
                        We the Subscribing Authority; & other Inhabitants of the Town of Fairfield; tho’ sensible of the
                            Hienious Crime of which Thomas Banks, a Soldier in Colo. Sheldons Regiment, has been Guilty, by deserting his Corps, yet
                            confiding in your Excellency’s goodness, & from an Acquaintance with his Fathers Family, & Conneckions, as
                            will as from a knowledge of his own Character heretofore, beg leave to implore your Excellency on his behalf: His Youth
                            & Inexperience, added to the Compunction which he now shows for his past misconduct gives us reason to hope that
                            his penitence is sincere, & to request that Your Excellency would extend a Pardon to him, if consistent with the
                            good of the Public & the Discipline of the army—His Father will Procure a good Soldier to serve in his stead to
                            the Acceptation of his Commanding Officer if your Excellency should consent to the measure.
                        The bearer, Mr Nathan Bradley, Can give your Excellency any further Information on this Head. We have the
                            Honor to be with great respect & Esteem your Excellencys Most Obedt Servts
                        
                            Justices
                            Jonathan Sturges
                            Sam. Squier
                            Andrew Rowland
                            George Burr
                            Jonth DimonSaml BradleyGirthem Hubbell
                            Saml Wakeman
                            Selectmen
                            David Allen
                            Thaddeus Burr
                            Eliphilet Thorp
                            Stephen Thorp
                            Hezh Bradley
                            Obadiah Wright
                            Medad Bradley
                            Wakeman Burre
                        
                    